DETAILED ACTION

Claims 1-19 are pending.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 10/13/2021 is being considered by the examiner.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-6, and 8 of U.S. Patent No. 11,201,911 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims are directed to receiving sharing requests including a URL of a destination website, obtaining content of the destination website according to the URL, processing the obtained content of the destination website to modify/generate content of the destination website, generating a unique accessible address corresponding to the processed content of the destination website, sending the unique accessible address to the first client device, receiving a visiting request to access the processed content from the second client device, and sending the processed content of the destination website to the second client device. Furthermore, the dependent claims are similar or identical to dependent claims of the ‘911 patent.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-7, 9, 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2009/0144392 A1) in view of Volpa (US 2006/0230030 A1) and further in view of Moussa (US 6,742,043 B1).

With regards to Claim 1, Wang teaches a method for sharing content, comprising: 
receiving a sharing request from a first client device to share a destination website, the sharing request including a uniform resource locator (URL) of the destination website to be shared in a sharing message that is sent to a second client device (i.e., website request as taught by sharing request of external website to the social network, Paragraph 53); in response to the received sharing request, obtaining content of the destination website according to the URL (i.e., retrieve website as taught be retrieving content from external website for formatting and sharing, Paragraph 60); processing the obtained content of the destination website to modify the content of the destination website (i.e., user specified parameters, preferred language translation, file size and/or file type conversion, Paragraphs 57, 61); generating a unique accessible address corresponding to the processed content of the destination website (i.e., generate URL as taught by formatted content stored and a link is generated to the stored copy, Paragraph 62); and receiving a visiting request to access the processed content from the second client device according to the unique accessible address (i.e. accessing shared content as taught by tracking user access and viewing of the shared content to determine popularity, Paragraph 69).
However, Wang does not explicitly disclose sending, by processing circuitry of a server, the generated unique accessible address of the processed content of the destination website to the first client device. Volpa does teach sending, by processing circuitry of a server, the generated unique accessible address of the processed content of the destination website to the first client device (i.e., server creates URL link corresponding to shared file and sends URL link back to first cell phone, Paragraph 81) in order to efficiently transfer files to a mobile device for access of the files on the mobile device (Paragraph 1).  Therefore, based on Wang in view of Volpa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Volpa with the system of Wang in order to efficiently transfer files to a mobile device for access of the files on the mobile device.
Wang and Volpa do not explicitly disclose sending the processed content of the destination website to the second client device.  Moussa does teach sending the processed content of the destination website to the second client device (i.e. send formatted content as taught by send appropriately formatted content based on client capabilities, Col. 4, Lines 6-13) in order to reformat requested web content so that it will be suitable for passing on to the requesting client (Abstract).  Therefore, based on Wang in view of Volpa and further in view of Moussa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Moussa with the system of Wang and Volpa in order to reformat requested web content so that it will be suitable for passing on to the requesting client.

With regards to Claim 6, Wang teaches wherein the processed content of the destination website includes two or more layouts (i.e., rearrange website as taught be selecting formatting parameters for content, and formatting content to condense, summarize, rearrange, resize, or modify for language or file type or file size, Paragraphs 57, 61).

With regards to Claim 7, Wang and Volpa teach the above disclosed subject matter. However, Wang and Volpa do not explicitly disclose receiving at least one browse parameter of the second client device; selecting one of the two or more layouts according to the received at least one browse parameter, wherein the sending the processed content of the destination website includes sending the processed content with the selected one of the two or more layouts.
Moussa teaches receiving at least one browse parameter of the second client device (i.e., client parameter or attributes taught by receiving client capabilities in request for content, Col. 3, Lines 40-65); selecting one of the two or more layouts according to the received at least one browse parameter (i.e., select appropriate format as taught by determine format of web content to send based on capabilities of the terminal, a look-up format rules based on the client capabilities, Col,. 4, Lines 7-24, 40-54), wherein the sending the processed content of the destination website includes sending the processed content with the selected one of the two or more layouts (i.e., send formatted content as taught by send appropriately formatted content based on client capabilities, Col. 4, Lines 6-13) in order to reformat requested web content so that it will be suitable for passing on to the requesting client (Abstract).  Therefore, based on Wang in view of Volpa and further in view of Moussa, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Moussa with the system of Wang and Volpa in order to reformat requested web content so that it will be suitable for passing on to the requesting client.

The limitations of Claim 9 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.
The limitations of Claim 14 are rejected in the analysis of Claim 6 above, and the claim is rejected on that basis.
The limitations of Claim 15 are rejected in the analysis of Claim 7 above, and the claim is rejected on that basis.
The limitations of Claim 17 are rejected in the analysis of Claim 1 above, and the claim is rejected on that basis.

Claims 2, 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2009/0144392 A1) in view of Volpa (US 2006/0230030 A1) and Moussa (US 6,742,043 B1) and further in view of Kavacheri (US 2003/0033434 A1).

With regards to Claim 2, Wang, Volpa and Moussa teach the above disclosed subject matter. However, Wang, Volpa and Moussa do not explicitly disclose wherein the processing the content of the destination website, comprises: removing redundant information of the content of the destination website.  Kavacheri does teach wherein the processing the content of the destination website, comprises: removing redundant information of the content of the destination website (i.e., clean, reduce or eliminate redundant website contents as taught/suggested by strip of markup tags for syndication of content for wireless devices, Paragraph 19) in order to allow content delivery to wireless clients to be configured based on pre-defined client type and formatted by the wireless server (Paragraph 22). Therefore, based on Wang in view of Volpa and Moussa and further in view of Kavacheri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kavacheri with the system of Wang, Volpa and Moussa in order to allow content delivery to wireless clients to be configured based on pre-defined client type and formatted by the wireless server.

The limitations of Claim 10 are rejected in the analysis of Claim 2 above, and the claim is rejected on that basis.
The limitations of Claim 18 are rejected in the analysis of Claim 2 above, and the claim is rejected on that basis.

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2009/0144392 A1) in view of Volpa (US 2006/0230030 A1), Moussa (US 6,742,043 B1) and Kavacheri (US 2003/0033434 A1), and further in view of Aciicmez (US 2011/0185271 A1)

	With regards to Claim 3, Wang, teaches extracting a core field in the identified at least one valid block that is to be included in the processed content of the destination website (i.e., identifying possible pieces of content in webpage such as pictures, segments of text, video for formatting, Paragraph 56). However, Wang, Volpa, and Moussa do not explicitly disclose clearing redundant information. Kavacheri does teach clearing redundant information (i.e., clean, reduce or eliminate redundant website contents as taught/suggested by strip of markup tags for syndication of content for wireless devices, Paragraph 19) in order to allow content delivery to wireless clients to be configured based on pre-defined client type and formatted by the wireless server (Paragraph 22). Therefore, based on Wang in view of Volpa and Moussa and further in view of Kavacheri, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kavacheri with the system of Wang, Volpa and Moussa in order to allow content delivery to wireless clients to be configured based on pre-defined client type and formatted by the wireless server.
Wang, Volpa, Moussa and Kavacheri do not explicitly disclose dividing a DOM (Document Destination Model) structure of a web page of the destination website into a variety of blocks using visual information of a DOM node in the web page and identifying at least one valid block from the variety of block of the web page.  Aciicmez does teach dividing a DOM (Document Destination Model) structure of a web page of the destination website into a variety of blocks using visual information of a DOM node in the web page (i.e., DOM of document is made up of blocks as taught/suggested by DOM nodes in the structure, Paragraph 101, which suggests DOM nodes are interpreted blocks of the document) and identifying at least one valid block from the variety of block of the web page (i.e., identifying blocks of the document as taught/suggested by parsing DOM structure of a document and recognizing DOM nodes that are marked, Paragraph 101) in order to provide improved techniques for processing and presenting web pages (Paragraph 12).  Therefore, based on Wang in view of Volpa, Moussa, Kavacheri and further in view of Aciicmez, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Aciicmez with they system of Wang, Volpa, Moussa and Kavacheri in order to provide improved techniques for processing and presenting web pages.

The limitations of Claim 11 are rejected in the analysis of Claim 3 above, and the claim is rejected on that basis.

Claims 4-5, 12-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2009/0144392 A1) in view of Volpa (US 2006/0230030 A1) and Moussa (US 6,742,043 B1) and further in view of Bannerjee (US 2010/0186088 A1).

	With regards to Claim 4, Wang, Volpa, and Moussa teach the above disclose subject matter.  However, Wang, Volpa, and Moussa do not explicitly disclose confirming the destination website is safe by comparing the destination website with a risk website.  Banerjee does teach confirming the destination website is safe by comparing the destination website with a risk website (i.e., assess safety or security of the website as taught/suggested by calculate a threat score of a website, Paragraph 4; Paragraphs 27, 73 for comparisons) in order to identify phishing, phony and malicious websites (Paragraph 4).  Therefore, based on Wang in view of Volpa and Moussa and further in view of Banerjee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Banerjee with the system of Wang, Volpa and Moussa in order to identify phishing, phony and malicious websites.

With regards to Claim 5, Wang, Volpa, and Moussa teach the above disclose subject matter.  However, Wang, Volpa, and Moussa do not explicitly disclose sending a notice to the first client device or sending original website content of the destination website to the first client device, when the destination website is identified to be unsafe or when the processing of the content of the destination website fails.  Banerjee does teach sending a notice to the first client device or sending original website content of the destination website to the first client device, when the destination website is identified to be unsafe or when the processing of the content of the destination website fails (i.e., warn user of unsafe website content as taught/suggested by calculating threat score for a webpage and displaying the safety status of a webpage, Paragraph 4) in order to identify phishing, phony and malicious websites (Paragraph 4).  Therefore, based on Wang in view of Volpa and Moussa and further in view of Banerjee, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Banerjee with the system of Wang, Volpa and Moussa in order to identify phishing, phony and malicious websites.
The limitations of Claim 12 are rejected in the analysis of Claim 4 above, and the claim is rejected on that basis.
The limitations of Claim 13 are rejected in the analysis of Claim 5 above, and the claim is rejected on that basis.
The limitations of Claim 19 are rejected in the analysis of Claim 5 above, and the claim is rejected on that basis.

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2009/0144392 A1) in view of Volpa (US 2006/0230030 A1) and Moussa (US 6,742,043 B1) and further in view of Cheng (US 7,574,486 B1).

With regards to Claim 8, Wang, Volpa, and Moussa teach the above disclose subject matter.  However, Wang, Volpa, and Moussa do not explicitly disclose wherein the at least one browse parameter indicates at least one of terminal type, display size, or display scale.  Cheng does teach wherein the at least one browse parameter indicates at least one of terminal type, display size, or display scale (i.e., received in an HTTP request identifier of the type of device, Col. 8, Lines 54-62, Figure 4) in order to dynamically extract a portion of web content for viewing on mobile devices (Col. 1, Lines 41-43).  Therefore, based on Wang in view of Volpa and Moussa and further in view of Cheng, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Cheng with the system of Wang, Volpa and Moussa in order to dynamically extract a portion of web content for viewing on mobile devices.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                           June 15, 2022